Order filed August 8, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00522-CV
                                  ____________

        RICHARD AUTO SALES AND RICHARD OSBORNE, Appellants

                                         V.

                          FAN DISTRIBUTING LLC, Appellee


                    On Appeal from the Co Civil Ct at Law No 4
                              Harris County, Texas
                         Trial Court Cause No. 1001783


                                     ORDER

      Appellant's brief was due August 2, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits his brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before September 9, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM